DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on December 12, 2020 has been fully considered and are persuasive.  Therefore, a new ground of rejection is set forth below.  Claims 1-7, 11-17 and 20 are rejected and claims 8-10 and 18-19 are objected.  The present application is being examined under the pre-AIA  first to invent provisions.
NOTE: this amendment/arguments filed on December 12, 2020 was in response to the Notice of Non-Compliant Amendment (37 CFR 1.121) filed on December 09, 2020. The response has been fully considered and accepted.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated September 1, 2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C (2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 11-17 and 20 have been considered but are moot in view of Meng et al. (US Patent Publication No. 2016/0203102 A1).
                                                              
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (US Patent Publication No. 2016/0203102 A1, ‘Meng’, hereafter) in view of Hack et al. (US Patent Publication No. 2017/0139596 A1, ‘Hack’, hereafter).

Regarding claim 1, Meng teaches a distributed data storage system (A method to share at least one remote DMA (RDMA) pointer among a plurality of clients, Meng [0006].  To coordinate work among a plurality of concurrently executing processes, shared memory techniques have been developed, whereby multiple processes can access a common memory region, called a shared memory region, Meng [0013]), comprising: 
at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor (Memory and persistent storage are computer readable storage media. … Program instructions and data used to practice embodiments of the present invention may be stored in persistent storage 408 for execution by one or more of the respective processors, Meng [0024-0026] and Fig. 4.  The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device, Meng [0033]), cause operations comprising:
dividing, into a first data record and a second data record, a key-value pair, the first data record including a key associated with the key-value pair, the second data record including a first portion of a value associated with the key-value pair (A key-value store is also known as a key-value database. Data is stored as a collection of key-value pairs, such that each possible key appears at most once in the collection of key-value pairs. The value is data that is accessed by a client by presenting the key-value store with the key that is associated with the data. The data may consist of a plurality fields. The structure of key-value stores are amenable to use in large databases that are distributed across a plurality of computer systems, because they lend themselves to scaling (accommodating increasing numbers of key-value pairs) and partitioning (being divided up into manageable pieces). … a key-value store in a remote computer system with a key, wherein the plurality of clients have access to a shared memory region. The method further generates, by the first computer, a RDMA pointer from information returned from an access of the remote computer system with the key. The method further maps, by the first computer, the RDMA pointer via the key to a location in the shared memory region. The method further generates, by the first computer, a RDMA pointer record at the location. The method further stores, by the first computer, the RDMA pointer and the key in the RDMA pointer record (i.e., dividing a key-value pair into a first data record and a second data record), Meng [0002], [0006].  When client_0 105 needs to an access value 114 that is associated with key 113 in key-value store 110, client_0 105 sends key 106 (that is equal to key 113 that is stored with value 114) to hash table 112 (i.e., first data record associated with the key-value pair). In an embodiment, hash table 112 hashes key 106 into the address of remote DMA pointer 109 in remote DMA pointer cache 108. Remote DMA pointer 109 contains information (e.g., a server identifier, a map identifier, and key 106) that enables server host 102 to access value 114 in key-value store 110, without interrupting a processor in server host 102. Client_0 accesses remote DMA pointer 109 from remote DMA pointer cache 108 and transfers remote DMA pointer 109 to server host 102 through network 103. The query presented in remote DMA pointer 109 is routed in server host 102 to key-value store 110 (i.e., second data record associated with the key-value pair), Meng [0016] and Fig. 1);
storing, based at least a size of the second data record exceeding a threshold value, the second data record in a secondary data store (a bucket in buckets 202 has a record limit (a maximum number of remote DMA pointer records that it can contain) and if the record limit is exceeded in a given bucket, then cache memory manager 201 creates a new bucket in buckets 202, Meng [0021]);
storing, based at least on a size of the first data record not exceeding the threshold value, the first data record in an in-memory key-value store, the first data record including a reference to the second data record in the secondary data store (Client 105 submits the key associated with the value that it is accessing in key-value store 110 to hash table 115 (step 301). If the remote DMA pointer record exists in buckets 202, then hash table 112 hashes the key into an address of a bucket in buckets 202 that will contain a remote DMA pointer record associated with the key (step 302). Client 105 accesses the bucket addressed by the address produced by hash table 112 and searches the bucket for a remote DMA pointer record associated with the key (step 303). If client 105 does not find a remote DMA pointer record associated with the key (decision step 304, NO branch), then client 105 submits the key to key-value store 110 (step 305), Meng [0022] and Fig. 3);
Meng does not teach
executing a query that requires the key-value pair by at least retrieving, from the in-memory key-value store, the first data record.
However, Hack teaches
executing a query that requires the key-value pair by at least retrieving, from the in-memory key-value store, the first data record (such that a user can later search the blocks using the range of keys, Hack [0035]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Meng and Hack before him/her, to modify Meng with the teaching of Hack’s system, a method, and a recording medium for reducing memory consumption for in-memory data stores.  One would have been motivated to do so for the benefit of reducing memory consumption for in-memory data stores by compressing a group of key-value pairs (Hack, Abstract, [0001] and [0007]).
Regarding claim 2, Meng does not teach, wherein the first data record further includes a second portion of the value associated with the key-value pair, and wherein the query is executed based at least on the second portion of the value associated with the key-value pair.
However, Hack teaches wherein the first data record further includes a second portion of the value associated with the key-value pair, and wherein the query is executed based at least on the second portion of the value associated with the key-value pair (the segments of key-value pairs from the key-value pair division, Hack [0034-0037]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Meng and Hack before him/her, to modify Meng with the teaching of Hack’s system, a method, and a recording medium for reducing memory consumption for in-memory data stores.  One would have been motivated to do so for the benefit of reducing memory consumption for in-memory data stores by compressing a group of key-value pairs (Hack, Abstract, [0001] and [0007]).
Regarding claim 3, Meng does not teach, wherein the execution of the query requires the first portion of the value associated with the key-value pair, and wherein the execution of the query further comprises retrieving, based at least on the reference included in the first data record, the second data record from the secondary data store.
However, Hack teaches wherein the execution of the query requires the first portion of the value associated with the key-value pair, and wherein the execution of the query further comprises retrieving, based at least on the reference included in the first data record, the second data record from the secondary data store (if there are 10 segments, there can be 10 blocks labeled "block 1", "block 2" . . . "block 10". The block creation device labels a first key-value pair and a last key-value pair within the block. That is, the block creation device 103 can label a block containing key-value pairs "K7" to "K17" as having the first key of "K7" and the last key as "K17" such that a user can later search the blocks using the range of the keys from "K7" to "K17", Hack [0034-0037]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Meng and Hack before him/her, to modify Meng with the teaching of Hack’s system, a method, and a recording medium for reducing memory consumption for in-memory data stores.  One would have been motivated to do so for the benefit of reducing memory consumption for in-memory data stores by compressing a group of key-value pairs (Hack, Abstract, [0001] and [0007]).
Regarding claims 11-13, the system steps of claims 1-3 substantially encompass the method recited in claims 11-13.  Therefore, claims 11-13 are rejected for at least the same reason as claims 1-3 above.
Regarding claim 20, Meng teaches a non-transitory computer readable medium storing instructions, which when executed by at least one data processor (Memory and persistent storage are computer readable storage media. … Program instructions and data used to practice embodiments of the present invention may be stored in persistent storage 408 for execution by one or more of the respective processors, Meng [0024-0026] and Fig. 4.  The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device, Meng [0033]), result in operations comprising:
although claim 20 directed to a medium, it is similar in scope to claim 1.  The system steps of claim 1 substantially encompass the medium recited in claim 20. Therefore; claim 20 is rejected for at least the same reason as claim 1 above.

Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. (US Patent Publication No. 2016/0203102 A1, ‘Meng’, hereafter) in view of Hack et al. (US Patent Publication No. 2017/0139596 A1, ‘Hack’, hereafter) and further in view of Li (US Patent Publication No. 2019/0005079 A1).

Regarding claim 4, Meng and Hack do not teach, further comprising:
storing, in a first memory segment comprising the in-memory key-value store, the first data record.
However, Li teaches storing, in a first memory segment comprising the in-memory key-value store, the first data record (Li [0040], [0059-0060]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Meng, Hack and Li before him/her, to further modify Meng with the teaching of Li’s logical band based key-value storage structure.  One would have been motivated to do so for the benefit of minimizing inefficiencies from conventional data storage structures to realize the potential of memory structures  (Li, Abstract, [0002]).
Regarding claim 5, Meng and Hack do not teach
reclaiming at least a portion of memory space included in the first memory segment in order to store the first data record in the first memory segment, the portion of the memory space being reclaimed based at least on a third data record occupying the portion of the memory space being out-of-date, least recently used, and/or expired.
However, Li teaches
reclaiming at least a portion of memory space included in the first memory segment in order to store the first data record in the first memory segment, the portion of the memory space being reclaimed based at least on a third data record occupying the portion of the memory space being out-of-date, least recently used, and/or expired (Li [0018], [0026], [0059-0060], [0167-0168]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Meng, Hack and Li before him/her, to further modify Meng with the teaching of Li’s logical band based key-value storage structure.  One would have been motivated to do so for the benefit of minimizing inefficiencies from conventional data storage structures to realize the potential of memory structures  (Li, Abstract, [0002]).
Regarding claim 6, Meng and Hack do not teach
consolidating the first data record in the first memory segment and a third data record in a second memory segment by at least moving the first data record and the third data record to a same memory segment.
However, Li teaches
consolidating the first data record in the first memory segment and a third data record in a second memory segment by at least moving the first data record and the third data record to a same memory segment (Li [0018], [0026], [0059-0060], [0167-0168]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Meng, Hack and Li before him/her, to further modify Meng with the teaching of Li’s logical band based key-value storage structure.  One would have been motivated to do so for the benefit of minimizing inefficiencies from conventional data storage structures to realize the potential of memory structures  (Li, Abstract, [0002]).
Regarding claim 7, Meng and Hack do not teach
allocating the first data segment in order to store the first data record; and
in response to the allocation of the first data segment, storing a copy of the first data segment in the secondary data store, the copy of the first data segment being stored as part of a snapshot of a hybrid key-value store comprising the in-memory key-value store and the secondary data store.
However, Li teaches
allocating the first data segment in order to store the first data record; and
in response to the allocation of the first data segment, storing a copy of the first data segment in the secondary data store, the copy of the first data segment being stored as part of a snapshot of a hybrid key-value store comprising the in-memory key-value store and the secondary data store (Li [0018], [0026], [0059-0060], [0167-0168]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Meng, Hack and Li before him/her, to further modify Meng with the teaching of Li’s logical band based key-value storage structure.  One would have been motivated to do so for the benefit of minimizing inefficiencies from conventional data storage structures to realize the potential of memory structures  (Li, Abstract, [0002]).
Regarding claims 14-17, the system steps of claims 4-7 substantially encompass the method recited in claims 14-17.  Therefore, claims 14-17 are rejected for at least the same reason as claims 4-7 above.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claims 9, 10 and 19 those claims would be allowable by the virtue of their dependency on objected claims 8 and 18 respectively.
If the Applicant agreed to the allowable subject matter, Examiner respectfully request the Applicant to make the similar modification to the other independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168